Citation Nr: 0409374	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include secondary to an adjustment 
disorder with anxiety, depression, and dyspepsia.

2.  Entitlement to service connection for recurrent yeast 
infections, to include secondary to an adjustment disorder 
with anxiety, depression, and dyspepsia.

3.  Entitlement to an increased rating for an adjustment 
disorder with anxiety, depression, and dyspepsia, currently 
evaluated as 50 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for a 
papulosquamous eruption prior to May 10, 2001.

5.  Entitlement to a rating in excess of 30 percent for a 
papulosquamous eruption from May 10, 2001. 



6.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.  

(The issue of the veteran's entitlement to payment of or 
reimbursement for unreimbursed medical expenses incurred in 
connection with unauthorized medical treatment received on 
May 4, 2001, is addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2001, at which time issues of 
entitlement to service connection for gastroesophageal reflux 
disease (GERD) and recurrent yeast infections, as secondary 
to an adjustment disorder with anxiety and depression, as 
well as a claim for increase for the adjustment disorder, 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, so that the 
veteran could be afforded a requested hearing before the 
Board, sitting at the RO.  

In addition, as part of its December 2001 remand, the Board 
directed the RO to furnish the veteran with a statement of 
the case (SOC), pursuant to the holding in Manlincon v. West, 
12 Vet. App. 238 (1999), as to the issues of her entitlement 
to service connection for hyperprolactinemia and ovarian 
cysts, an increased rating for a papulosquamous eruption, and 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU).  Such issues had been 
denied by the RO in prior rating actions, for which a timely 
notice of disagreement had been submitted by the veteran, 
albeit without issuance of an SOC.

On remand, the veteran elected in December 2001 to waive her 
right to an in-person hearing and instead chose to appear at 
a hearing before by a Board employee located in Washington, 
DC, through videoconference technology.  That hearing was 
conducted by the undersigned in May 2003, and additional 
documentary evidence was submitted by the veteran directly to 
the Board following the May 2003 hearing, with a written 
waiver of initial RO consideration.  

As well, on remand, the RO in April 2002 provided the veteran 
with an SOC as to the issues involving her entitlement to 
service connection for hyperprolactinemia and ovarian cysts, 
an increased rating for a papulosquamous eruption, and a 
TDIU.  Of those issues, the veteran only perfected an appeal 
as to the claims for an increased rating for a papulosquamous 
eruption and a TDIU.  (See VA Form 9 received in May 2002.)  
As such, only those additional issues are now within the 
Board's jurisdiction to review on appeal.  

By action of the RO in April 2002, the rating assigned for a 
papulosquamous eruption was increased from 10 percent to 30 
percent, effective from May 10, 2001, the date of a progress 
note of VA medical treatment.  The effective date assigned 
for the increase bifurcates the papulosquamous claim as 
follows:  entitlement to a rating in excess of 10 percent 
prior to May 10, 2001, and entitlement to a rating in excess 
of 30 percent from May 10, 2001.




REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duties to assist and notify claimants.  
As well, pertinent changes to the Code of Federal Regulations 
were made in response to the VCAA, including those to 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2003).  
Unfortunately, it is not shown that the VCAA notice provided 
to veteran as to the issues presented comports with 
applicable statutes and regulations and the body of 
jurisprudence interpretive thereof.  Hence, further actions 
are needed to comply fully with the applicable legal 
authority.  In this respect, the RO's April 2001 and October 
2001 letters are inadequate due to their lack of specificity, 
particularly in addressing the increased rating and TDIU 
claims.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Furthermore, the criteria for the evaluation of skin 
disorders were recently modified and that the veteran has not 
been afforded a VA medical examination that specifically 
addresses the changed criteria, nor has the RO adjudicated 
the claim for increase on the basis of the regulatory 
changes, effective from August 30, 2002.  38 C.F.R. § 4.118 
(2003).  Further actions are found to be necessary so as to 
evaluate the veteran's skin disorder under the amended rating 
criteria.  

Testimony of the veteran at the May 2003 hearing included 
allegations regarding entitlement to service connection on a 
direct and/or secondary basis for a pituitary tumor, and 
irregular menstrual cycles.  The veteran also raised a claim 
to reopen the issue of entitlement to service connection for 
hyperprolactinemia.  Such matters have not been developed for 
review by the Board at this time, but inasmuch as they are 
inextricably intertwined with the veteran's TDIU claim, 
further action by the RO as to each must be accomplished 
prior to the Board's consideration of the TDIU claim on its 
merits.  

In addition, the veteran's oral and written testimony 
reasonably raise claims for extraschedular consideration of 
increased disability ratings for each of her service-
connected disorders herein at issue.  Such matters it is 
noted have not to date been fully addressed by the RO and 
require further RO consideration.  

Finally, the veteran reported in May 2003 that she has a 
claim for disability benefits pending before an 
Administrative Law Judge of the Social Security 
Administration.  The records relating to such claim are not 
at this time contained in the veteran's claims folders.  
Updated medical findings and opinions are likewise needed to 
assist in evaluating the merits of the veteran's claim for 
service connection for GERD and recurrent yeast infections, 
and her claim for increase involving a papulosquamous 
eruption and a TDIU.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence is needed to substantiate her 
claims for entitlement to service 
connection for direct and secondary 
service connection for GERD and recurrent 
yeast infections; increased ratings for a 
chronic adjustment disorder with anxiety, 
depression, and dyspepsia, and for a 
papulosquamous eruption; and a TDIU.  
Included therein should be notice of the 
regulatory change involving the criteria 
for the rating of skin disorders which 
became effective in August 2002.  
38 C.F.R. § 4.118 (2003).  The veteran 
must also be notified what specific 
portion of that evidence VA will secure, 
and what specific portion of that 
evidence she herself must submit for each 
issue.  The RO should also advise the 
veteran to submit all pertinent evidence 
not already on file that is held in her 
possession.  The RO should notify the 
veteran that, if requested, VA will 
assist her in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that she furnishes sufficient, 
identifying information and 
authorization.  Finally, the RO must 
address whether the veteran has been 
prejudiced by VA's issuance of VCAA 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should obtain any and all 
administrative and medical records 
utilized by the SSA in adjudicating the 
veteran's entitlement to disability 
benefits from that agency, including but 
not limited to any decision of an 
Administrative Law Judge as to such 
entitlement.  Once obtained, such records 
must be associated with the veteran's 
claims folder.  

3.  The RO must fully develop and 
adjudicate the claims raised by the 
veteran at her May 2003 hearing as to her 
entitlement to service connection on a 
direct and/or secondary basis for a 
pituitary tumor, irregular menstrual 
cycles, as well as her claim to reopen 
the issue of entitlement to service 
connection for hyperprolactinemia.  
Notice of the action taken must be 
provided to the veteran along with notice 
as to her appellate rights.  She is 
hereby notified that the timely 
submission of a notice of disagreement is 
required to initiate an appeal and that 
the timely submission of a substantive 
appeal is necessary so as to perfect the 
appeal, should review by the Board at 
some later point be desired.  

4.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
etiology of her claimed GERD and 
recurrent yeast infections.  The claims 
folders in their entirety must be made 
available to the examiner for review and 
the examiner must reference in his/her 
report whether in fact the claims folders 
were reviewed.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Thereafter, a professional opinion, with 
full supporting rationale, must be 
provided by the examiner as to these 
questions:  

(a)  Does the veteran currently 
have GERD and/or recurrent 
yeast infections?

(b)  Is it at least as likely 
as not that GERD, if any, or 
recurrent yeast infections, if 
any, originated during her 
period of military service from 
August 1983 to December 1991?  

(c)  Is it at least as likely 
as not that the veteran's 
service-connected adjustment 
disorder is the direct cause of 
any diagnosed GERD and/or yeast 
infections.  If not, is it at 
least as likely as not that her 
service-connected adjustment 
disorder has resulted in an 
increase in severity of her 
GERD or yeast infections, or 
both, so as to constitute an 
aggravation thereof?

(d)  Is it at least as likely 
as not that the veteran's 
service-connected disorders 
render her unable to obtain and 
maintain substantially gainful 
employment? 

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  The veteran should also be scheduled 
for a VA dermatological examination for 
the purpose of evaluating the nature and 
severity of her papulosquamous eruption.  
The claims folders in their entirety must 
be made available to the examiner for 
review and the examiner must reference in 
his/her report whether in fact the claims 
folders were reviewed.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

Specific responses by the examiner are 
required as to the following:

(a)  Note whether there is 
present or absent ulceration or 
extensive exfoliation or 
crusting, and systemic or 
nervous manifestations, or 
exceptional repugnance, and if 
present, the affected areas 
should be fully outlined.

(b)  Is more than 40 percent of 
the entire body or more than 40 
percent of the exposed areas 
affected?

(c)  During the prior 12 months 
has constant or near-constant 
systemic therapy, such as use 
of corticosteroids or other 
immunosuppressive drugs been 
required?

(d)  Note the presence or 
absence of scarring and 
resulting disfigurement of the 
veteran's head, face, or neck.  
In this regard, the examiner 
should describe the size and 
location of any scarring or 
lesions about the affected 
areas and information should be 
provided as to whether such 
scarring or lesions are 
slightly, moderately or 
severely disfiguring.  Is there 
a complete or exceptionally 
repugnant deformity of one side 
of the face or a marked or 
repugnant bilateral deformity 
attributable to the service-
connected disability.  Note the 
presence or absence of 
cicatrization, marked 
discoloration, color contrast, 
or similar deformity.

(e)  Also, as to disfigurement 
of the head, face, and neck, 
note whether there is present 
or absent visible or palpable 
tissue loss; gross distortion 
or asymmetry of one, two, or 
three or more features or 
paired sets of features (nose, 
chin, forehead, eyes (inclusive 
of eyelids), ears (auricles), 
cheeks, and lips); a scar five 
or more inches (13 or more 
centimeters) in length; a scar 
at least one-quarter inch (0.6 
centimeters) wide at the widest 
part; surface contour of a scar 
elevated or depressed on 
palpation; scar adherent to 
underlying tissue; skin hypo- 
or hyper-pigmented in an area 
exceeding six square inches (39 
square centimeters); skin 
texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) 
in an area exceeding six square 
inches (39 square centimeters); 
underlying soft tissue missing 
in an area exceeding six square 
inches (39 square centimeters); 
and skin indurated and 
inflexible in an area exceeding 
six square inches (39 square 
centimeters).

(f)  Is it at least as likely 
as not that the veteran's 
service-connected skin disorder 
results in a marked 
interference with employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

6.  The veteran should also be scheduled 
for a VA psychiatric examination for the 
purpose of evaluating the nature and 
severity of her adjustment disorder with 
anxiety, depression and dyspepsia.  The 
claims folders in their entirety must be 
made available to the examiner for review 
and the examiner must reference in 
his/her report whether in fact the claims 
folders were reviewed.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  A 
Global Assessment of Functioning score 
must be assigned, and an explanation 
provided as to what the assigned score 
means.

7.  Following the completion of the 
foregoing actions, the RO should review 
each examination report.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

8.  Lastly, the RO must readjudicate the 
claims of entitlement to service 
connection on a direct and secondary 
basis for GERD and recurrent yeast 
infections; to an increased rating for an 
adjustment disorder with anxiety, 
depression, and dyspepsia; to a rating in 
excess of 10 percent for a papulosquamous 
eruption prior to May 10, 2001; to a 
rating in excess of 30 percent for a 
papulosquamous eruption from May 10, 
2001; and entitlement to a TDIU.  Such 
adjudications must be based on all of the 
evidence of record and all pertinent 
legal authority, inclusive of the VCAA, 
its implementing regulations, and the 
jurisprudence interpretive thereof.  In 
addition, consideration must be accorded 
the claim for increase for papulosquamous 
eruptions under 38 C.F.R. § 4.118 (2003).  
Further, the RO should document their 
consideration of the veteran's 
entitlement to extraschedular ratings of 
increased disability for her adjustment 
disorder and papulosquamous eruption, 
pursuant to 38 C.F.R. § 3.321(b) (2003), 
with referral to the VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service, as 
appropriate.  If any benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental SOC, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


